IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,087-01


                          EX PARTE ELISEO RIVERA JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR-09E-061 IN THE 222ND DISTRICT COURT
                            FROM DEAF SMITH COUNTY


        Per curiam.

                                              OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

or detention and sentenced to twenty years’ imprisonment. The Seventh Court of Appeals affirmed

his conviction. Rivera v. State, No. 07-09-0332-CR (Tex. App.—Amarillo June 8, 2010).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and that he had a right to file

a pro se petition for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and that he had a right to file a pro se petition for

discretionary review. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-09-0332-

CR that affirmed his conviction in Cause No. CR-09E-061 from the 222nd District Court of Deaf

Smith County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: May 13, 2015
Do not publish